 


109 HRES 1079 IH: Recognizing and celebrating the commitment of the Student Conservation Association to the United States national parks and public lands.
U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1079 
IN THE HOUSE OF REPRESENTATIVES 
 
November 13, 2006 
Mr. Kind submitted the following resolution; which was referred to the Committee on Resources 
 
RESOLUTION 
Recognizing and celebrating the commitment of the Student Conservation Association to the United States national parks and public lands. 
 
 
Whereas Elizabeth Cushman Titus Putnam founded the Student Conservation Association in 1957 to provide opportunities for young people to learn about environmental conservation and put their knowledge to work by volunteering in national parks; 
Whereas the Student Conservation Association has helped to protect vital habitats, threatened wildlife, and other at-risk resources in the United States parks, forests, and urban green spaces; 
Whereas since its inception, the Student Conservation Association has grown to become the largest conservation service program in the United States, placing volunteers in all 50 States and internationally in Canada, Mexico, Brazil, Germany, and Latvia; 
Whereas the Student Conservation Association has nearly 50,000 alumni, many of whom have dedicated their professional careers to environmental stewardship and preservation; 
Whereas in 2005, volunteers of the Student Conservation Association performed more than 1,600,000 hours of service; 
Whereas the Student Conservation Association has been recognized for its achievements in conservation and youth development by the White House, the National Park Service, the United States Forest Service, the Wilderness Society, the National Wildlife Federation, the National Fire Plan Council, and the Garden Club of America; and 
Whereas the people of the United States owe a debt of gratitude to the Student Conservation Association, whose outstanding work to preserve and protect the United States natural treasures helps ensure that they will be available to enrich future generations of the people of the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)applauds the Student Conservation Association for its decades of dedicated service to conserving the United States national parks and public lands; and 
(2)expresses its best wishes to the Student Conservation Association for its continued success and growth. 
 
